Title: Thomas Jefferson to David Watson, 30 March 1817
From: Jefferson, Thomas
To: Watson, David


          
            Sir
            Monticello
Mar. 2 30. 17.
          
          A letter, of which the inclosed is a copy, was addressed to you on the day of it’s date, but misdirected both as to your Christian name and post office by the mistake of a friend who happened to be here. I send a duplicate therefore and renew urgently my request that you will be so good as to come here the day or evening before; as you will meet mr Madison, General Cocke, & mr Cabell here, and we can arrange much more satisfactorily in the evening’s conversation what may be proper to be done at Charlottesville the next day. I repeat to you the assurance of my great esteem and respect.
          Th: Jefferson
        